James F. Clark, Alaska Bar #6907025
Law Office of James F. Clark
1109 C Street
Juneau, Alaska 99801
Tel: 907-586-0122
Fax: 907-586-1093
jfclarkiii@gmail.com

Steven W. Silver, Alaska Bar #7606089
Robertson, Monagle & Eastaugh
1810 Samuel Morse Drive, Suite 202
Reston, VA 20190
Tel: 703-527-4414
Fax: 703-527-0421
ssilver628@aol.com
Attorneys for Movants for Intervention as Defendants

          IN THE UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF ALASKA

MOVANTS’ MEMORANDUM OF POINTS AND AUTHORITIES
IN SUPPORT OF MOVANTS’ MOTION TO INTERVENE
AS DEFENDANTS

ORGANIZED VILLAGE OF KAKE; ORGANIZED                        )
VILLAGE OF SAXMAN; HOONAH INDIAN                            )
ASSOCIATION; KETCHIKAN INDIAN COMMUNITY;                    )
KLAWOCK COOPERATIVE ASSOCIATION;                            )
WOMEN’S EARTH AND CLIMATE ACTION                            )
NETWORK; THE BOAT COMPANY; UNCRUISE;                        )
ALASKA LONGLINE FISHERMEN’S ASSOCIATION;                    ) Case No.
SOUTHEAST ALASKA CONSERVATION COUNCIL;                      ) 1-20-cv-
NATURAL RESOURCES DEFENSE COUNCIL;                          ) 011 SLG
ALASKA RAINFOREST DEFENDERS; ALASKA                         )
WILDERNESS LEAGUE; SIERRA CLUB; DEFENDERS                   )
OF WILDLIFE; NATIONAL AUDUBON SOCIETY;                      )
CENTER FORBIOLOGICAL DIVERSITY; FRIENDS                     )
OF THE EARTH; THE WILDERNESS SOCIETY                        )
GREENPEACE, INC.; NATIONAL WILDLIFE                         )

MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.     Case No. 1-20-cv-011 SLG
     Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 1 of 36
FEDERATION; and ENVIRONMENT AMERICA)
Plaintiffs,                                 )
                     v.                     )
THOMAS VILSACK, in his official capacity as )
Secretary of Agriculture, UNITED STATES     )
DEPARTMENT OF AGRICULTURE,                  )
STEPHEN CENSKY, or his successor, in his )
official capacity as Deputy Secretary of    )
Agriculture; and UNITED STATES FOREST )
SERVICE,                                   )
Defendants,                                 )
                                            )
State of Alaska                             )
Defendant- Intervenor                       )
                     and                    )
GOVERNOR FRANK H. MURKOWSKI,                )
THE CITY OF CRAIG (CRAIG), THE CITY )
OF KETCHIKAN, THE KETCHIKAN                 )
GATEWAY BOROUGH (KGB), SOUTHEAST )
STEVEDORING CORP. ALASKA ELECTRIC )
LIGHT & POWER COMPANY (AEL&P),              )
ALASKA POWER & TELEPHONE (AP&T), )
ALASKA MARINE LINES, INC. (AML),            )
THE ALASKA MINERS’ ASSOCIATION              )
(AMA), HYAK MINING CO., THE RESOURCE )
DEVELOPMENT COUNCIL OF ALASKA               )
(RDC), THE ALASKA CHAMBER, THE              )
JUNEAU CHAMBER OF COMMERCE,                 )
THE FIRST THINGS FIRST ALASKA               )
FOUNDATION (FTF), TYLER RENTAL              )
INC. (TYLER), FIRST BANK, TEMSCO            )
HELICOPTERS, INC., SAMSON TUG               )
AND BARGE COMPANY, INC., BOYER              )
TOWING INC., COASTAL HELICOPTERS, )
INC., CONSTRUCTION MACHINERY                )
INDUSTRIAL, LLC, GREATER KETCHIKAN )
CHAMBER OF COMMERCE AND                     )
SOUTHEAST CONFERENCE                        )
Movants.                                    )
                                            )

MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.     Case No. 1-20-cv-011 SLG
     Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 2 of 36
                  CORPORATE DISCLOSURE STATEMENT


         Pursuant to Fed. R. Civ. P. 7.1 Movants inform the Court that: (1)

Governor Frank H. Murkowski is a private individual, 2) the City of Craig

(Craig), the City of Ketchikan, and the Ketchikan Gateway Borough (KGB)

are municipal corporations organized under the laws of the State of Alaska

and do not offer shares to the public; (3) the Resource Development Council

for Alaska (RDC), the Alaska Chamber, the Juneau Chamber of Commerce

(JCC), the Greater Ketchikan Chamber of Commerce, The First Things First

Alaska Foundation (FTF), the Alaska Miners Association (AMA) , and

Southeast Conference (SEC), are nonprofit corporations organized under

the laws of the State of Alaska and do not offer shares to the public, and 4)

Southeast Stevedoring Corp.(SSC), Alaska Electric Light & Power

Company (AEL&P), Alaska Power & Telephone (AP&T), Alaska Marine

Lines, Inc. (AML),, Hyak Mining Co., Tyler Rental Inc. (Tyler), First Bank,

Temsco Helicopters, Inc., Samson Tug and Barge Company, Inc., Boyer

Towing Inc., and Coastal Helicopters, Inc., are private corporations

organized under state law and do not offer shares to the public. Alaska

Power and Telephone is a private, Employee-owned corporation which does

not offer shares to the public. Alaska Electric Light and Power Company is

a wholly owned subsidiary of Avista Corporation which is a publicly traded

MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.     Case No. 1-20-cv-011 SLG
     Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 3 of 36           i
company listed on the New York Stove Exchange. No other Movant is an

entity which offers shares to the public.




MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.     Case No. 1-20-cv-011 SLG
     Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 4 of 36   ii
                                    TABLE OF CONTENTS

     I. INTRODUCTION ...............................................................................1

    II. STATEMENT OF FACTS ...................................................................3

            a. Background……………………………………………………..3

            b. Movants’ Interests in the Tongass Roadless Rule Exemption…5

    III. DISCUSSION ................................................................................... 20

         A. MOVANTS ARE ENTITLED TO INTERVENE AS OF RIGHT
            BECAUSE THEY HAVE AN INTEREST IN DEFENDING THE
            ROADLESS RULE THAT IS NOT ADEQUATELY
            REPRESENTED BY THE EXISTING PARTIES. ..................... 20

                  1. The Legal Standard ............................................................ 20

                  2. Movants Meet the Four Elements Requiredto Intervene by
                     FRCP 24 (a)(2):…………………………………………...21

                       a. Movants’ Application Is Timely ....................................21
                       b. Movants Claim Significantly Protectable
                          Interests Relating to the Remedies and Merits .............. 22
                          (i)    Communities have protectable interest for schools
                                 and roads ......... …………………………………22
                          (ii) a Protectable Interest in a
                                 Healthy Economy ................................................ 23
                       c. Movants’ Interests May be Impaired by the
                          Disposition of this Action .............................................. 25
                       d. The Existing Parties Do Not Adequately Represent
                          Movants’ Interests.......................................................... 26

                  3. Movants Have Article III Standing .................................... 27

         B. IN THE ALTERNATIVE, APPLICANTS SHOULD
         BE ALLOWED PERMISSIVE INTERVENTION .......................... 28

    IV.      CONCLUSION…………………………………………………..29

MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.               Case No. 1-20-cv-011 SLG
     Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 5 of 36                                        iii
                  I.        INTRODUCTION.

         In 2001 Alaska contested application of the 2001 Roadless Area

Conservation Rule1 to the National Forests in Alaska. The 2001 Roadless

Rule prohibited or hindered access to Alaska’s National Forests for the

mining, renewable energy resources, and timber industries. It designated

approximately 9.4 million acres of the Tongass National Forest (Tongass) as

Inventoried Roadless Areas (IRAs). A 2003 Agreement with the United

States Department of Agriculture (USDA) settled Alaska’s litigation and

resulted in rulemaking temporarily exempting the Tongass from the 2001

Roadless Rule. However, in 2011 the 2001 Roadless Rule was reimposed on

the Tongass by the Alaska District Court for the District of Alaska finding a

procedural problem with USDA’s 2003 rulemaking.

         In January 2018 then Alaska Governor, Bill Walker, petitioned USDA

for an Alaska-specific Rule exempting the Tongass from the 2001 Rule.

USDA reviewed six alternatives during the NEPA process and selected total




1(36 C.F.R. §§ 294.10-.14 (2001); 66 Fed. Reg. 3244, 3272-73 (Jan. 12,
2001) (“2001 Rule”)).
MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.         Case No. 1-20-cv-011 SLG
     Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 6 of 36           1
exemption from the 2001 Rule.. The new Rule exempting the Tongass went

into effect on October 29, 2020.2

         Plaintiffs’ Complaint challenges the Alaska-specific Rule exempting

the Tongass from the 2001 Rule. Vacation of the Tongass Roadless Rule

Exemption (¶ B of Prayer at page 49 of Complaint) would interfere with

Movants’ access to future renewable energy projects, mineral exploration

and development projects, and timber sales, thereby preventing Movants

from contributing to a diverse and robust economy, through direct and

indirect jobs, and a solid tax base for Southeast Alaska municipalities. An

injunction (¶ C of Prayer at page 49 of Complaint) or merits decision that

sets aside the October 29, 2020 Rule (¶ A of Prayer at page 48 of Complaint)

would have a similar direct, adverse effect on Movants and Southeast.

         Movants seek to intervene to protect their interests and their members’

and employees’ interests in maintaining access to, and use of, the Tongass

for mining, tourism, renewable energy, timber and other associated,

dependent businesses. Movants also seek to protect their and their members’

and employees’ recreational interests as hikers, hunters, and fishers who

would use roads for access to former IRAs.


2 (36 C.F.R. § 294.50 - .51; 85 Fed. Reg. 68,688 to 68,703 (Oct. 29, 2020)
(“Alaska-specific Rule” or “Tongass Exemption”)),


MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.       Case No. 1-20-cv-011 SLG
     Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 7 of 36              2
         Movants’ Motion to Intervene is timely and their interest in

maintaining the Tongass Exemption would be impaired by granting any of

Plaintiffs’ Prayers for Relief. The Federal Government does not adequately

represent Movants in this action because the new Administration’s support

for the Tongass Exemption is uncertain. Alternatively, Movants should be

granted permissive intervention.

II.      STATEMENT OF FACTS.

         A. Background.

      The statement of Purpose and Need for the 2001 Roadless Rule was:

                  At the national level, Forest Service officials have the
                  responsibility to consider the “whole picture” regarding the
                  management of the National Forest System, including
                  inventoried roadless areas. … If management decisions for
                  these areas were made on a case-by-case basis at a forest or
                  regional level, inventoried roadless areas and their ecological
                  characteristics and social values could be incrementally reduced
                  through road construction and certain forms of timber harvest.3

         The 2001 Rule included a separate Tongass decision, but its general

statement of Purpose and Need did not explain why a “national level, whole

picture” review of the Tongass was needed in addition to the two undertaken

by Congress in the Alaska National Interest Lands Conservation Act

(ANILCA) (16 U.S.C. § 3101 et seq) in 1980 and the Tongass Timber



3   66 Fed. Reg. supra., at page 3246.
MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.         Case No. 1-20-cv-011 SLG
      Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 8 of 36               3
Reform Act (TTRA) (16 U.S.C. § 539d(a)) in 1990. In short, the USDA

“national” “whole picture” review of the Tongass in the 2001 Rule was not

supported by the statement of Purpose and Need.

    Accordingly, then Alaska Governor, Tony Knowles, challenged

application of the Rule to Alaska in 2001. (Exhibit A at ¶ 6). Alaska’s

litigation asserted that denying or hindering road access to 9.4 million acres

of IRAs violated the “No More” clause (§ 1326 (a)) of ANILCA and

deprived the Forest Service of its ability to seek to meet the market demand

for timber required by (§ 101 (a)) of the TTRA. Finally, the State’s litigation

emphasized the adverse socioeconomic impacts of the Rule on Southeast.

         Then Alaska Governor Frank H. Murkowski settled the State’s

litigation in 2003 based upon the commitment of USDA to engage in

Tongass-specific rulemaking. (Exhibit A at ¶ 8). In December 2003 USDA

agreed to temporarily exempt the Tongass from the Roadless Rule because

“the roadless values on the Tongass are sufficiently protected under the

Tongass Forest Plan and the additional restrictions associated with the

roadless rule are not required.” (Exhibit A at ¶¶ 8 and 9). The 2003

Regulation also stated:

         The Department has concluded that the social and economic hardships
         to Southeast Alaska outweigh the potential long-term ecological



MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.     Case No. 1-20-cv-011 SLG
     Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 9 of 36             4
         benefits because the Tongass Forest plan adequately provides for the
         ecological sustainability of the Tongass.4

         USDA’s substantive policy determination has never been challenged

or changed. However, in a 6 – 5 en banc decision in Organized Village of

Kake v. USDA, 795 F.3d 965 (9th Cir. 2015) the Court held that the

rulemaking process violated F.C.C. v Fox Television Stations 556 U.S. 502

(2009) and restored the 2001 Rule.

     In January 2018 then Governor Walker requested that USDA initiate

Alaska-specific rulemaking to again exempt the Tongass from the 2001

Rule. (Exhibit A at ¶ 13). USDA agreed and proceeded to rulemaking which

ended on September 24, 2020. On October 29, 2020 USDA promulgated the

new Rule exempting the Tongass.5 On December 23, 2020 Plaintiffs filed

their Complaint, the purpose of which is to reimpose the 2001 Rule to the

Tongass..

         B. Movants’ Interests in the Tongass Roadless Rule Exemption.

         Development of Southeast’s transportation, renewable energy,

mining, timber, and other resources produces stable communities – high

paying mining, renewable energy, timber, and associated jobs, children in

the schools and secondary employment in the community. (Exhibit W, at ¶


4
  68 Fed. Reg. 75,136 Dec. 30, 2003.
5 85 Fed. Reg. 68,688 to 68,703 (Oct. 29, 2020).



MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.      Case No. 1-20-cv-011 SLG
    Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 10 of 36           5
2). For example, Rain Coast Data reports that in 2020 the timber industry

provided 372 jobs and a payroll of $22.5 million. Mining provided 934 jobs

and a payroll of $94.8 million.6

         Such development generates secondary employment in Movants’

businesses such as - road construction, sawmill jobs, marine transportation

of goods, the rental of equipment in support of such projects and

development arising out of associated road construction. (Exhibit W, at ¶ 2).

         Each of the Movant local government and community associations,

resource        development   associations,     membership   organizations,   and

businesses has citizens, members, employees and shareholders who live and

work in the Tongass National Forest for business, recreational, and other

purposes. They use, and require access to, the Tongass for economic and

recreational purposes such as mining, timber harvest, construction of

facilities needed to provide hydropower and other renewable energy

opportunities to communities, and hiking, camping, and sport hunting, and

fishing. (Exhibit W, at ¶¶ 2 – 4).




6Rain Coast Data. 2020 Southeast Alaska by the Numbers Report. Available
at: http://www.seconference.org/southeast-alaska-numbers.



MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.       Case No. 1-20-cv-011 SLG
    Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 11 of 36               6
         Each of the Movants’ interests would be adversely affected by any

injunctive relief or any settlement, affecting the October 29, 2020 Roadless

Rule Exemption or a merits decision requiring USDA to reimpose the 2001

Rule.

         In reviewing the following the Court should consider the

socioeconomic interdependence of Southeast Alaska’s businesses and

communities.

          1. GOVERNOR FRANK H. MURKOWSKI (Exhibit A) – Governor

               Murkowski was elected to the United States Senate in 1980. As a

               Senator when the Clinton Administration promulgated the

               Roadless Rule in January 2001, he encouraged then Governor

               Tony Knowles to challenge application of the 2001 Rule to the

               National Forests in Alaska because it violated ANILCA’s “No

               More” Clause (§1326 (a)) and because the Rule’s Purpose and

               Need was inconsistent with the two reviews of Roadless Areas in

               Alaska’s National Forests undertaken by Congress in ANILCA

               and the TTRA. (Exhibit A at ¶ 6). After Murkowski became

               Governor Alaska settled the litigation with USDA in 2003 by

               temporarily exempting the Tongass from the 2001 Rule (Exhibit

               A at ¶ 8).


MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.       Case No. 1-20-cv-011 SLG
    Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 12 of 36            7
                  Governor Murkowski retains his interest in hunting and fishing

               in Tongass IRAs. As an older Alaskan access to such areas by

               road and other means is necessary for his enjoyment of them.

               (Exhibit A at ¶ 15).

          2. THE SOUTHEAST CONFERENCE (Exhibit W) – The Southeast

               Conference is the state and federally designated regional

               economic development organization for Southeast          Alaska.

               (Exhibit W at ¶ 1). Its mission is to “support activities that

               promote strong economies, healthy communities, and a quality

               environment in Southeast.” (Exhibit W at ¶ 2). The Southeast

               Conference has “heavily participated throughout the 2001 Rule

               process, including the Alaska-specific Roadless Rule process.

               (Exhibit W at ¶ 6). The Southeast Conference was concerned that

               the Alaska-specific rulemaking process be balanced and inclusive.

               It found that “the process used by the State and Forest Service

               “was methodical, inclusive, by-the-book, and fair.” (Exhibit W at

               ¶ 7). Accordingly, “the Southeast Conference strongly supports

               the October 29, 2020 Alaska-specific Roadless Rule process and

               the reasons that process provided for exempting the Tongass from

               the 2001 Rule.” (Exhibit W at ¶ 19).


MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.         Case No. 1-20-cv-011 SLG
    Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 13 of 36              8
          3. THE CITY OF CRAIG (Exhibit B) – The City of Craig is

               economically dependent on the Viking Lumber Company Mill

               (hereinafter “Viking”) which provides direct and indirect jobs and

               revenue from timber development in former IRAs (Exhibit B at ¶

               13). Viking also supplies wood chips to the Craig wood heating

               project which are used to heat Craig’s Elementary and Middle

               schools and Aquatic Center, thereby providing “greenhouse gas-

               neutral energy to public buildings.” (Exhibit B at ¶¶ 14 - 17).

                  As a political subdivision of the State the City is entitled to

               “twenty-five per centum of all moneys received during any fiscal

               year” from timber sales and other economic activity on the

               Tongass. See 16 U.S.C. § 500. (Exhibit B at ¶ 9). Craig will see a

               great loss of tax revenues and receipts from timber sales and other

               economic activity on the Tongass under 16 U.S.C. § 500 if the

               2001 Rule is reimposed because it does not permit road

               construction in IRAs. (Exhibit B at ¶ 12).

                  Accordingly,   Craig     would       be    severely   impacted   by

               reimposition of the 2001 Rule. (Exhibit B at ¶ 24).

          4. THE CITY OF KETCHIKAN (Exhibit C) – Ketchikan Public

               Utilities (KPU), a wholly owned subsidiary/department of the


MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.         Case No. 1-20-cv-011 SLG
    Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 14 of 36                   9
               City of Ketchikan, provides power to Ketchikan. The continued

               supply of power to Ketchikan is dependent upon its ability to

               construct hydropower facilities in former IRAs. Doing so is

               impractical and uneconomical without the certainty of road

               access. (Exhibit C at ¶ 8). Further, the 2001 Rule’s prohibition of

               access to geothermal sites constricts the range of renewable

               energy alternatives available to KPU. (Exhibit C at ¶ 9).

          5. KETCHIKAN GATEWAY BOROUGH KGB) (Exhibit D) –

               Under federal law, the State and its political subdivisions

               (including KGB) are entitled to “twenty-five per centum of all

               moneys received during any fiscal year” from timber sales and

               other economic activity on the Tongass. See 16 U.S.C. § 500 or

               the Secure Rural Schools and Community Self Determination Act

               of 2000 (Rural Schools Act). (This is fully explained at pages 11 –

               15 of the State of Alaska’s Memorandum in Support of Motion to

               Intervene which is incorporated by reference into Mayor Duran’s

               Declaration). (Exhibit D at ¶ 3). If the 2001 Rule is reimposed

               KGB’s receipts from economic activity in the re-established

               IRA’s under 16 U.S.C. § 500 and the Secure Rural Schools Act

               will be reduced. (Exhibit D at ¶ 5).


MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.         Case No. 1-20-cv-011 SLG
    Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 15 of 36                10
                  KGB is dependent upon hydropower for energy and the timber

               and mining industries for direct and indirect jobs and tax revenue.

               KGB’s ability to: a) prospect, explore for, and develop new mines

               and b) access hydro sites and other renewable energy project sites

               by road to transport the equipment needed to develop such

               mineral and hydro sites will be severely constrained, if not

               prohibited, by re-application of the 2001 Roadless Rule to the

               Tongass. (Exhibit D at ¶ 14).

          6. SOUTHEAST STEVEDORING CORP. (Exhibit E) – Southeast

               Stevedoring performs ship loading services at port locations

               throughout Southeast Alaska for the renewable energy, mining

               and timber industries in Southeast Alaska. Reimposition of the

               Tongass Roadless Rule would adversely affect those businesses

               and thereby reduce the amount of business available to Southeast

               Stevedoring Corporation. (Exhibit E at ¶¶ 8 - 9).

          7. ALASKA ELECTRIC LIGHT & POWER (AEL&P) (Exhibit F)

               – Juneau’s electricity comes from hydropower. AEL&P also

               supplies interruptible hydropower to the Greens Creek Mine,

               where hundreds of Juneau citizens work, and to cruise ships while

               docking in Juneau. Reimposition of the 2001 Roadless Rule


MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.         Case No. 1-20-cv-011 SLG
    Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 16 of 36                11
               would adversely affect AEL&P because the certainty of road

               access is needed to construct future hydropower facilities in

               former IRAs. (Exhibit F at ¶ 11).

          8. ALASKA POWER & TELEPHONE (Exhibit G) – AP&T has

               supplied     affordable,      reliable        electrical   power   and

               telecommunication services throughout rural Alaska for over 63

               years. AP&T provides services within 21 Southeast communities,

               including on Prince of Wales Island. (Exhibit G at ¶ 3).

                  Due to the islanded status of AP&T’s utility systems, there is

               a limited consumer base from which to support fixed utility

               system costs. When economic activity decreases and overall

               energy sales decrease, the total cost per kilowatt hour of energy

               required to support fixed costs increases. As load decreases due

               to a lack of or decrease in economic activity (both of which

               prompt outmigration), rates must rise. (Exhibit G at ¶ 6).

                  Because of the small size of the utility systems AP&T serves,

               the closure of a key business (and potential ripple effects within

               the supply chain) can have an adverse impact on energy sales,

               and by extension AP&T’s financial performance, and consumer

               rates. The 2001 Rule has resulted in the closure of numerous


MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.         Case No. 1-20-cv-011 SLG
    Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 17 of 36                   12
               businesses. Its reimposition would threaten the closure of

               numerous others, which would harm AP&T. (Exhibit G, at ¶ 8).

          9. ALASKA MARINE LINES, INC. (Exhibit H) – AML is a marine

               transportation company that carries varieties of freight to and

               from Southeast Alaska in support of the mining, timber,

               renewable energy, tourism, and fishing industries. (Exhibit H, at

               ¶¶ 2 - 4). With the high fixed costs of operating a barge line, high

               freight volume is key to an efficient operation. Commercial

               activity, particularly hydro power development, mining, fishing,

               and timber harvest, is essential to AML's ability to maintain

               affordable, frequent, and regular service to Southeast communities

               for other items such as groceries and other necessities of daily life,

               and materials for environmental remediation. (Exhibit H, at ¶ 5).

               Reimposition of the 2001 Roadless Rule on these businesses will

               adversely impact AML’s ability to maintain affordable, frequent,

               and regular service to Southeast communities. (Exhibit H, at ¶ 7).

          10.ALASKA MINERS’ ASSOCIATION (AMA) (Exhibit I) –

               Mining exploration and development would be adversely

               impacted by the lack of certainty of road access and prohibition of




MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.         Case No. 1-20-cv-011 SLG
    Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 18 of 36                   13
               the cutting of trees in IRAs if the 2001 Rule is reimposed.

               (Exhibit I at ¶ 12).

          11.HYAK MINING CO. INC. (HYAK) (Exhibit J) - The lack of

               certainty of road access and the inability to cut trees in IRAs

               would adversely impact Hyak’s operations if the 2001 Rule is

               reimposed. (Exhibit J, at ¶ 13).

          12. RESOURCE DEVELOPMENT COUNCIL FOR ALASKA

               (RDC) (Exhibit K) – RDC is an Alaskan business association

               comprised of individuals and companies from Alaska’s oil and

               gas, mining, forest products, tourism, renewable energy and

               fisheries industries. RDC’s purpose is to encourage a strong,

               diversified private sector in Alaska and expand the state’s

               economic base through the responsible development of its natural

               resources. (Exhibit K, at ¶ 2). The October 29, 2020 Rule

               exempting the Tongass from the 2001 Roadless Rule provides an

               opportunity for the economy of Southeast to recover from the

               economic damage caused by the 2001 Rule. (Exhibit K, at ¶ 4).

          13.ALASKA CHAMBER (Exhibit L) – The Alaska Chamber

               represents 100,000 Alaskan employees and businesses large and

               small. The mission of the Alaska Chamber is to grow and foster a


MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.             Case No. 1-20-cv-011 SLG
    Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 19 of 36             14
               healthy and diverse economy in Alaska. The Chamber has a

               strong interest in maintaining the October 29, 2020 Alaska-

               specific Rule exempting the Tongass from the 2001 Rule because

               it provides the opportunity for the economy of Southeast to

               recover from the economic damage created by the 2001 Rule over

               the last 10 years (Exhibit L, at ¶ 4).

          14.JUNEAU CHAMBER OF COMMERCE (Exhibit M) - is a

               member organization representing just under 400 businesses in

               Juneau. The Juneau Chamber supports programs based on the

               proposition that tourism, fishing, mining, and a renewed timber

               industry can coexist to the benefit of all in the region. There

               would be adverse impacts on the Juneau Chamber and its

               members in the mining, timber, and renewable resource industries

               and the recreational interests of all its members were the 2001

               Rule reimposed. (Exhibit M, at ¶¶ 5 - 7).

          15. FIRST THINGS FIRST FOUNDATION (FTF) (Exhibit N) --

               FTF members engage in natural resource development activities

               and natural resource related jobs on the Tongass. (Exhibit N at ¶

               2). The FTF would be harmed by the inability of the State and

               private industry to have access to, and develop, the abundant


MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.          Case No. 1-20-cv-011 SLG
    Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 20 of 36              15
               Tongass renewable energy and other natural resources if the 2001

               Rule were reinstated. (Exhibit N at ¶ 6 - 8).

          16.TYLER RENTAL INC. (Exhibit O) - Tyler Rental Inc. is a full

               line rental equipment company serving the Southeast construction,

               timber, maritime and mining industries. Tyler Rental operates

               throughout Southeast including Ketchikan, Petersburg, Craig,

               Sitka, and Juneau. It employs 80 people in Southeast with a

               payroll of $5,174, 736 in 2020. (Exhibit O at ¶ 2). Commercial

               activity arising out of timber harvest, hydro power development,

               mining exploration, and development and fishing is essential to

               Tyler’s ability to maintain affordable rental equipment for

               Southeast’s communities. Tyler will be harmed by the loss of

               commercial business activity that will result from a substantial

               delay or vacation of the October 29, 2020 Alaska-specific Rule

               exempting the Tongass. (Exhibit O at ¶¶ 6 - 7).

          17.FIRST BANK (Exhibit P) – First Bank’s financial well-being

               depends upon a healthy economy in Southeast. First Bank has

               business relationships with many of the Movants. Accordingly,

               First Bank’s business interests will be harmed by the adverse




MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.         Case No. 1-20-cv-011 SLG
    Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 21 of 36              16
               impacts on its customers if the 2001 Rule is reimposed. (Exhibit

               P at ¶ 14).

          18. TEMSCO HELICOPTERS, INC. (Exhibit Q) - Temsco flies

               numerous items and personnel within Southeast in support of the

               mining, timber, energy, tourism, and fishing industries. The

               adverse impact of reimposition of the 2001 Rule on these

               businesses will adversely impact Temsco’s ability to maintain

               affordable,   frequent,    and      regular   service   to   Southeast

               communities. (Exhibit Q at ¶¶ 7 - 8).

          19.SAMSON TUG AND BARGE (Exhibit R) – Samson Tug and

               Barge is a family-owned business that carries multi-kinds of

               freight, and general consumer goods, to and from Southeast year-

               round in support of the timber, mining, renewable energy, and

               fishing industries. Because of the high costs of operating a barge

               line, high volume is key to efficient operation. The adverse impact

               of reimposition of the 2001 Rule on its customers will adversely

               impact Samson’s ability to maintain affordable, frequent, and

               regular service to Southeast communities. (Exhibit R, at ¶¶ 5 - 7).

          20. BOYER TOWING INC - (BTI) (Exhibit S). is a marine

               transportation company that carries freight to and from Southeast


MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.         Case No. 1-20-cv-011 SLG
    Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 22 of 36                   17
               in year-round support of its mining, timber, energy, tourism, and

               fishing industries. BTI also delivers the necessities and

               commodities of everyday life. Commercial activity, particularly

               timber harvest, hydropower development, mining, fishing, and

               tourism, is essential to BTI’s ability to maintain affordable,

               frequent, and regular service to Southeast communities. (Exhibit

               S, at ¶ 4).

          21.COASTAL HELICOPTERS (Exhibit T) – Coastal Helicopters

               flies cargo and personnel in support of Southeast’s mining,

               timber, energy, tourism, and fishing industries. The adverse

               impact of reimposition of the 2001 Rule on these businesses will

               adversely impact Coastal’s ability to maintain affordable,

               frequent, and regular service to Southeast communities. (Exhibit

               T, at ¶¶ 7,9, and 10).

          22. CONSTRUCTION MACHINERY INDUSTRIAL, LLC (Exhibit

               U) – CMI is a full-line equipment company serving the

               construction, forest, maritime and mining industries in Alaska.

               CMI’s business would be adversely impacted by the adverse

               impacts on its customers if the 2001 Roadless Rule were

               reimposed. (Exhibit U, at ¶¶ 7 - 8).


MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.          Case No. 1-20-cv-011 SLG
    Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 23 of 36              18
          23. GREATER        KETCHIKAN            CHAMBER    OF   COMMERCE

               (EXHIBIT V) – The Ketchikan Chamber represents businesses

               engaged in the Ketchikan area’s timber, mining, fishing and

               tourism industries. The 2001 Rule was a barrier to access to

               needed resources by the Chamber’s members’ businesses.

               (Exhibit V, at ¶ 5). There would be adverse impacts on the

               Ketchikan Chamber and its resource industries members and on

               the recreational interests of its members were the 2001 Rule to be

               reimposed. (Exhibit V, at ¶¶ 6 - 7).

         C.       Procedural Posture of The Case at Intervention.

         Plaintiffs filed their Complaint on December 23, 2020. The Complaint

alleges: 1) (Count I) ANILCA (failure to follow ANILCA § 810 subsistence

procedure); 2) (Count II) Administrative Procedures Act 5 U.S.C. § 706 et

seq (APA) (decision to exempt Tongass inconsistent with, not supported by,

and contradictory of the record); and 3) (Count III) the National

Environmental Policy Act (NEPA) (failure to consider a reasonable range of

alternatives).

         Federal Defendants have not filed their Answer or the record. On

February 23, 2021 they requested a 120 day stay “to allow the Department

of Agriculture time to review the Alaska Roadless Rule that is being


MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.         Case No. 1-20-cv-011 SLG
    Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 24 of 36               19
challenged.” On February 25 the Court ordered a 120 day stay “except the

stay does not extend to any motions to intervene filed during the stay and the

Court may rule on such motions during the stay.” (Doc. No. 17 Order at 1).

                            III. DISCUSSION

    A. MOVANTS ARE ENTITLED TO INTERVENE AS OF RIGHT

      1. The Legal Standard

    FRCP 24 (a)(2) requires that, upon timely motion, the Court permit an

applicant to intervene as of right who satisfies four elements: 1) files timely

motion; 2) has a cognizable interest; 3) disposition of the action may impair

the applicant’s ability to protect that interest; and 4) lack of adequate

representation by existing parties. Wilderness Soc. V. U.S. Forest Service,

630 F.3d 1173, 1177 (9th Cir. 2011) Even if the test for intervention as of

right cannot be satisfied, the Court has the discretion under FRCP 24(b)(2)

to permit Movants to intervene as long as Plaintiffs’ action and Movants’

defense share common questions of law and the application is timely.

    Because a liberal policy in favor of intervention encourages both efficient

resolutions and broadened access to the courts, when evaluating whether the

requirements of Rule 24(a)(2) are met, a court normally follows “practical

and equitable considerations” and construes the rule “broadly in favor of

proposed intervenors.” United States v. City of Los Angeles, 288 F.3d 391,


MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.     Case No. 1-20-cv-011 SLG
    Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 25 of 36             20
397-98 (9th Cir. 2002). Generally, a prospective intervenor's interests

qualify as “significantly protectable” if the interest is protectable under some

law and a relationship exists between the legally protected interest and the

claims at issue. Sierra Club v. EPA, 995 F.2d 1478, 1484 (9th Cir. 1993). In

all other cases, such an interest is demonstrated if it will suffer a practical

impairment from the pending litigation. California ex rel. Lockyer v. United

States, 450 F.3d 436, 441 (9th Cir. 2006). Movants satisfy all of these

requirements and thus request intervention as of right.

      2. Movants Meet the Four Elements Required to Intervene
         Established by FRCP 24 (a)(2):

                  a. Application is timely.

         Timeliness depends upon the stage of the proceedings, potential

prejudice to the parties, and the reason for any delay. Northwest Forest

Resource Council v. Glickman, 82 F.3d 825, 836 (9th Cir. 1996) (finding

application to intervene timely when filed before any substantive rulings had

been made).

         Plaintiffs filed their Complaint on December 23, 2020. Federal

Defendants have asked for a stay and have not yet filed their Answer or the

administrative record. So, the case is stayed in the pleadings stage. See

Friends of Animals v. Kempthorne, 452 F.Supp.2d 64, 66-67 (D.D.C. 2006)

(motion to intervene timely where case still in pleadings stage). There is thus
MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.        Case No. 1-20-cv-011 SLG
    Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 26 of 36              21
no prejudice to existing parties from granting the requested intervention.

Fund for Animals v. Norton, 322 F.3d 728, 735 (D.C. Cir. 2003) (motion for

intervention timely when filed prior to answer). Because of the absence of

prejudice to any party, this motion “cannot be regarded as untimely.”

Akiachak Native Community v. Department of Interior, 584 F.Supp.2d 1

(D.D.C. 2008).

                  b. Movants claim significantly protectable interests relating
                     to the remedies and the merits.

         To intervene as of right at the trial level

         a prospective intervenor must establish that (1) “the interest
         [asserted] is protectable under some law,” and (2) there is a
         relationship between the legally protected interest and the
         claims at issue.

Northwest Forest Resource Council, 82 F.3d at 837. Didrickson v. United

States Department of the Interior, 982 F.2d 1332, 1340 (9th Cir. 1992).

                  (i)       Movants have a protectable interest in the continued
                            flow of timber from the Tongass because it provides
                            critical funding to the Cities of Craig and Ketchikan,
                            KGB, and other Southeast Alaska communities for
                            schools and roads.

         Under federal law, the State is entitled to “twenty-five per centum of

all moneys received during any fiscal year” from timber sales and other

economic activity on the Tongass. See 16 U.S.C. § 500. Tongass timber

sales contribute significantly to the millions of dollars in these “National


MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.            Case No. 1-20-cv-011 SLG
    Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 27 of 36                22
Forest Receipts” paid to the State. As a political subdivision of the State, the

City of Craig and the KGB and other communities of Southeast Alaska are

entitled to a portion of those receipts. (Exhibit D at ¶¶ 3 - 5).

          There is thus a distinct relationship between these Movants’ interests

and the declaratory relief (¶ B of Prayer at page 49 of Complaint) and

injunctive relief (¶ C of Prayer at page 49 of Complaint) sought by

Plaintiffs:

                  [W]hen, as here, the injunctive relief sought by plaintiffs
                  will have direct, immediate, and harmful effects upon a
                  third party’s legally protectable interests, that party
                  satisfies the “interest” test of Fed. R. Civ. P. 24(a)(2); [it]
                  has a significantly protectable interest that relates to the
                  property or transaction that is the subject of the action.
                  Forest Conservation Council v. U.S. Forest Service, 66
                  F.3d 1489,1494 (9th Cir.1995)..

         In Forest Conservation Council, Arizona’s right to intervene was

predicated in part on that state’s protected rights to timber sale proceeds,

including receipts for schools and roads under 16 U.S.C. § 500. See 66 F.3d

at 1492 & 1496. This Court found these facts to be sufficient to provide

standing in Organized Village of Kake, 795 F.3d at 963 - 966. For the same

reason the State of Alaska, and its political subdivisions – Craig, KGB, and

other Southeast communities are entitled to intervene.

                  (ii)      Movants have other protectable interests in a healthy
                            economy.


MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.            Case No. 1-20-cv-011 SLG
    Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 28 of 36               23
         This Court observed in Organized Village of Kake, 795 F.3d at 960,

n.1 that “[t]he Tongass is vitally important to the economy of Southeast

Alaska; it supports significant timber and mining activity as well as

commercial and recreational fishing, hunting, recreation, and tourism.” The

virtually certain economic losses to Movants (set out in their Declarations) if

the October 29, 2020 Tongass Exemption from the 2001 Rule is enjoined or

vacated strongly justifies intervention. Cascade Natural Gas Corp. v. El

Paso Natural Gas Co., 386 U.S. 129, 135-136 (1967), vacated on other

grounds sub nom. Utah Public Services Comm’n v. El Paso Natural Gas

Co., 395 U.S. 464 (1969) (economic loss from implementation of proposed

consent decree warrants intervention). See Kleissler v. U.S. Forest Service,

157 F.3d 964, 973 (3d Cir. 1998) (intervenors’ interest in future business

operations is “substantial interest, directly related to, and threatened by”

regulation challenging those operations, and “meets the requirements of

Rule 24(a)”); See also Akiachak Native Community v. Salazar, 584 F. Supp.

2d 1, at 6-7 (interest test to be liberally construed).

         As in Kleissler, most of the Movants have done work, or have

members or citizens who work in Southeast Alaska which would be

adversely impacted if the October 29, 2020 Tongass Exemption from the

2001 Rule is enjoined or vacated. (Exhibit W, at ¶ 5). As in Kleissler


MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.       Case No. 1-20-cv-011 SLG
    Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 29 of 36             24
Movants have a sufficient interest in the litigation to support intervention as

of right. See also Wilderness Society, 630 F.3d at 1179 and California ex rel.

Lockyer v. United States, 450 F.3d 436, 441 (9th Cir. 2006).

         In conclusion, because Movants’ Declarations show economic

interests that are “concrete and related to the underlying subject matter of the

action” they are entitled to intervention as of right. United States v. Alisal

Water Corp., 370 F.3d 915, 919 (9th Cir. 2004).

         c. The disposition of this action may impair the Movants’
         ability to protect their interests.

         A movant has sufficient interest to intervene if it will suffer practical

impairment of its ability to protect its interests if intervention is not allowed.

See Forest Conservation Council, 66 F.3d at 1498 and Wilderness Society,

630 F.3d at 1178 (quoting Lockyer, 450 F.3d at 441).

         Plaintiffs here seek to set aside, vacate or enjoin7 the October 29,

2020 exemption from the 2001 Rule. In Organized Village of Kake 795 F.3d

at 960 this Court recognized that “adopting the Roadless Rule risked

significant and negative local economic impacts for the Tongass.” Because a

movant must be made a party to the action to ensure that it has a legal means

to challenge such negative impacts (Forest Conservation Council, 66 F.3d at



7   Prayers for Relief A, B, and C, Complaint at 49.
MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.       Case No. 1-20-cv-011 SLG
     Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 30 of 36               25
1498), and because reimposition of the 2001 Rule would have the same

adverse impacts on Movants’ as the “significant and negative local

economic impacts” the Ninth Circuit recognized in Kake, it follows that

Movants are “so situated that disposition of the action may as a practical

matter impair or impede their ability to protect their interest.” FRCP 24(a)

(2) (emphasis added). Therefore, this prong of FRCP 24 (a)(2) is met.

                  d. Movants’ interests may not be adequately represented by
                  the federal defendants.

         A movant for intervention need only show that representation by the

present parties may be inadequate. Northwest Forest Resource Council, 82

F.3d at 838 (following Trbovich v. United Mine Workers, 404 U.S. 528, 583

n.10 (1972)).

         The Ninth Circuit has recognized that “[t]he Forest Service is not

charged with a duty to represent [state and local] interests in defending

against the issuance of an injunction.” Forest Conservation Council, 66 F.3d

at 1499. Instead, it must represent broad public interests and present a

“broader view than the more narrow, parochial interests of [a state and its

political subdivisions].” Id. Moreover, the Federal Defendants are not in a

good position to provide factual information and declarations on the harms

to Movants from a proposed injunction needed to perform the required


MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.       Case No. 1-20-cv-011 SLG
    Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 31 of 36          26
balancing of the hardships. Thus, the Federal Defendants cannot be expected

to make all of the arguments Movants would make.

           Finally, the extent to which Federal Defendants will defend this case

is uncertain.

           Such differences in interests between Movants and             Federal

Defendants warrant intervention of right. Trbovich, supra., at 539; Kiessler,

157 F.3d at 973-974.

      3. Movants Have Article III Standing

           Movants have standing: a) Injury in Fact: As averred in their attached

Declarations, and as recognized by this Court in Organized Village of Kake,

795 F.3d. at 960, the reimposition of the 2001 Rule on the Tongass will

harm each Movant, its citizens and members by either prohibiting its

proposed and current business developments or by making them more

difficult;8 b) Causation: The barriers to access to timber, mineral, and

hydropower resources within IRAs caused by the 2001 Rule creates standing

based upon Movants’, “their citizens‟, and their members” affected business



    "Our
       cases have generally found a sufficient injury in fact where a party
8

benefits from agency action, the action is then challenged in court, and an
unfavorable decision would remove the party's benefit." Crossroads, 788
F.3d at 317.” Red Lake Band Indians v. U.S. Army Corps of Eng'rs, Civil
Action No. 20-3817 (CKK), at *4 (D.D.C. Jan. 9, 2021)


MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.        Case No. 1-20-cv-011 SLG
     Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 32 of 36              27
interests. See, e.g., County of San Miguel v. MacDonald, 244 F.R.D. 36,

445-45 (D.D.C. 2007); c) Redressability: These injuries will be redressed by

a favorable ruling from the Court denying Plaintiffs’ Complaint. Courts

routinely hold that industry has standing in cases challenging regulations

that affect its ability to operate. National Coal Ass’n v. Lujan, 979 F.2d

1548, 1551-1552 (D.C. Cir. 1992) (R. Ginsburg, J.)

    B. ALTERNATIVELY, MOVANTS SHOULD BE GRANTED
       PERMISSIVE INTERVENTION FOR ALL PURPOSES.

         If the Court denies Movants’ motion for intervention as of right,

Movants should be granted permissive intervention under Rule 24 (b). The

Ninth Circuit has “held that a court may grant permissive intervention where

the applicant for intervention shows (1) independent grounds for

jurisdiction; (2) the motion is timely; and (3) the applicant’s claim or

defense, and the main action, have a question of law or a question of fact in

common.” Northwest Forest Resource Council, 82 F.3d at 839.

         As described above, this motion is timely and will not prejudice the

rights of existing parties. Additionally, Movants’ defenses             share

substantially the same questions of law and fact with the main action. As the

attached Declarations attest, Movants’ interests in the subject matter of this

action will be substantially impaired if Plaintiffs prevail. Because Movants

will represent interests in this litigation that may not otherwise be advanced
MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.      Case No. 1-20-cv-011 SLG
    Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 33 of 36            28
by the parties, Movants’ participation will contribute to an equitable

resolution of this dispute.

         Accordingly, permissive intervention should be granted if intervention

as of right is not.

                              CONCLUSION

         For the foregoing reasons, the Court should grant Movants’ motion to

intervene.

         Respectfully submitted this 22nd day of March, 2021.

/s/ Steven W. Silver                               /s/ James F. Clark
Steven W. Silver                                     James F. Clark
Alaska Bar No. 7606089                               Alaska Bar No. 6907025
Robertson, Monagle, and Eastaugh, PC                 Law Offices of James F. Clark
1810 Samuel Morse Drive Suite 202                    1109 C Street
Reston, VA 20191                                     Juneau, Alaska 99801
703.527.4414 (office)                                907.586.0122 (office)
703.313.1793 (fax)                                   907.586.1035 (fax)
ssilver628@aol.com                                   jfclarkiii@gmail.com


                  Attorneys for Movants




MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.        Case No. 1-20-cv-011 SLG
    Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 34 of 36                29
CERTIFICATE OF COMPLIANCE WITH ALASKA FEDERAL
DISTRICT COURT LOCAL RULE 7.4(a)(2)

OVK et al. v. USDA et al.Case No. 1-20-cv-011 SLG


Pursuant to Alaska Federal District Court Local Rule 7.4 (a)(3) the
undersigned attorney certifies that:


    1. This Memorandum in Support of Motion to Intervene contains 5475
         words and thus complies with the word limitation of Local Rule 7.4
         (a)(2) excluding the parts of the Memorandum exempted by Local
         Rule 7.4 (a)(4).


    2. This brief complies with the type face volume of and the type style
         requirements of Local Rule 7.5.


Signature: /s/ James F. Clark                             Date: March 22, 2021
James F. Clark,
Alaska Bar #6907025
Law Office of James F. Clark
1109 C Street
Juneau, Alaska 99801
Tel: 907-586-0122
Fax: 907-586-1093
jfclarkiii@gmail.com




MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.      Case No. 1-20-cv-011 SLG
    Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 35 of 36            30
                            CERTIFICATE OF SERVICE

I hereby certify that on the 22nd day of March 2021 I caused to be
electronically filed with the Clerk of the Court for the United States District
Court for the District of Alaska the foregoing Movants’ Motion to Intervene
As Defendants, Movants’ Memorandum Of Points And Authorities In
Support of Motion to Intervene as Defendants; with Attached
   • Exhibits A - W
    • [Proposed] Answer;
    • [Proposed] Order
      And
    • Corporate Disclosure Statement
using the CM/ECF system.

Notice of this filing will be sent to all counsel of record by operation of the
court’s electronic filing system.

s/ Steven Silver
Steven Silver




MOVANTS’ MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
OVK et al. v. USDA et al.         Case No. 1-20-cv-011 SLG
    Case 1:20-cv-00011-SLG Document 22-2 Filed 03/23/21 Page 36 of 36             31
